DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings/Specification 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “135” has been used to designate both a lens, glasses and a binocular occlusion matrix. Also, reference character “230” is used to describe a frontal view and an opaque area, “202” and “203” are used to describe top views and monocular and binocular projection embodiments respectively. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Applicant’s specification on page 15 uses “135”, “202”, “203” and “230” to designate multiple different elements or views. The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations. The office suggests amending the specification to make it clear that these are separate elements or sub-elements. For example, “a lens (135) comprises an occlusion matrix (135-1)” or other any other numbering scheme that clearly differentiates the parts of the invention can be used. Any amendment to the specification must be reflected by the drawings and vice versa. As for the other reference numbers, the applicant is using these numbers to describe and element and a specific view. Applicant may simply delete the reference numbers that refer to the views (For example: “The tope views 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the applicant claims “a plurality of dimmable pixels” and then claims “a pixel” in the following line. Applicant’s language creates antecedent basis issues for “pixel”. It is not clear if “a pixel” is one of the plurality of dimmable pixels or if it is a new pixel. Based on the applicant’s specification and the context of the claim the office believes that “a pixel” is one of the dimmable pixels. However, this isn’t clearly stated in the claim. Applicant should amend the claim to something similar to “wherein the plurality of dimmable pixels are transmissive to ambient…” This need not be the exact language, but it must be made clear that it is one of the dimmable pixels that has claimed features. If the applicant intends that there is a single pixel separate from the dimmable pixels then applicant should amend to clearly state that the single pixel is separate. 
Claims 37-47 depend from claim 36.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von und zu Liechtenstein (PGPUB 20170336641 hereinafter “Liechtenstein”).

(The following rejection is based on applicant’s previous application, now patent. The present application is not a child, continuation, continuation-in-part or divisional, see 201.06(d) 37 CFR 1.53(d), and is filed more than a year after the publication of the previous application. Therefore, 20170336641 is relevant as prior art.)

Regarding claim 36, as best understood, Liechtenstein discloses a head-mountable apparatus, comprising: 
an occlusion matrix comprising a plurality of dimmable pixels ([0021], 135 – note that this publication has the same issues as applicant’s present application and 135 refers to multiple elements in [0056]-[0057]), 
wherein a pixel is transmissive to ambient light and wherein said pixel is capable of being seamlessly dimmed across a range of at least 20 per cent of luminous transmission ([0021], [0064] 10-30%); 
a virtual screen emitter (620), wherein said emitter is configured to project a virtual image into a field of view of a user of said apparatus ([0063]); and 
an occlusion matrix controller ([0021]), 
wherein said controller is adapted for setting a first dimming level for one or more of said pixels on a line of sight by said user to said virtual image and for setting a second dimming level for one or more of said pixels not on a line of sight by said user to said image ([0021] occluding and non-occluding pixels of the occlusion matrix), and
wherein the first dimming level is of a higher magnitude than the second dimming level ([0021] – non-occluding pixels may be further dimmed in certain lighting conditions and also see Fig. 6 where an occlusion mask can be generated to be fully opaque at the line of sight of the user in order to mask a screen).

Regarding claim 37, Liechtenstein discloses wherein said controller comprises a user-selectable mode wherein pixels on a line of sight by said user to said image are set to the most opaque dimming level which is attainable by said pixels and wherein pixels not on a line of sight by said user to said image are set to the most transparent dimming level which is attainable by said pixels ([0063] and [0068], Figs. 6 and 7 where the occlusion mask may mask light along the user’s line of sight but be transparent elsewhere and may be controlled via the tracking circuit 605, which provides outputs based on user data).

Regarding claim 38, Liechtenstein discloses wherein said controller comprises a user-selectable mode wherein pixels on a line of sight by said user to said image are set to a minimally transparent dimming level and wherein the cells not on a line of sight to said image are set to the most transparent dimming level which is attainable by App. No. 16/297,775Mar 24, 2022 Response                     Page 3said pixels ([0063] and [0068], Figs. 6 and 7 where the occlusion mask may mask light along the user’s line of sight but be transparent elsewhere), and 
wherein said minimally transparent dimming level is defined as being transparent but letting through no more than 10 percent of ambient light ([0064] “exactly 10 percent”).

Regarding claim 39, Liechtenstein discloses wherein said controller comprises a user-selectable mode wherein pixels on a line of sight by said user to said image are set to the most opaque dimming level which is attainable by said pixels and wherein the pixels not on a line of sight by said user to said image are set to a dimming level which is letting through between 5 percent to 50 percent of ambient light  ([0063], [0064] and [0068], Figs. 6 and 7 where the occlusion mask may mask light along the user’s line of sight but be transparent elsewhere and dimming is from 10-30% but can be various other values ranging from 0 percent to 100 percent [0097]).

Regarding claim 40, Liechtenstein discloses wherein said controller comprises a user-selectable mode wherein pixels on a line of sight by said user to said image are set to a minimally transparent dimming level and wherein pixels not on a line of sight by said user to said image are set to a dimming level which is letting through between 5 percent to 50 percent of light from the real world ([0063], [0064] and [0068], Figs. 6 and 7 where the occlusion mask may mask light along the user’s line of sight but be transparent elsewhere and dimming is from 10-30% but can be various other values ranging from 0 percent to 100 percent [0097]), and 
wherein said minimally transparent setting is defined as being transparent but letting through no more than 10 percent of ambient light ([0063], [0064] and [0068], Figs. 6 and 7 where the occlusion mask may mask light along the user’s line of sight but be transparent elsewhere and dimming is from 10-30% but can be various other values ranging from 0 percent to 100 percent [0097]).

Regarding claim 41, Liechtenstein discloses wherein said pixel comprises: 
a layer of a liquid crystal (Fig. 9A 9180); 
a polarizer arranged on the user side of the liquid crystal layer ([0082] liquid crystal cell is positioned between polarizers); and 
a polarizer arranged on the world side of the liquid crystal layer ([0082] liquid crystal cell is positioned between polarizers); 
wherein said liquid crystal layer comprises birefringent liquid crystal molecules (Fig. 9A) and wherein said liquid crystal layer is configured for dynamically setting an intermediate transmittance level between a fully open state and a fully closed state of said layer ([0082]), and 
wherein said setting is effected by applying a voltage amplitude modulation to a voltage applied to said layer ([0082]).

Regarding claim 42, Liechtenstein discloses wherein said controller is configured in such a way that said dimming of pixels is a step function of a rotation of a head of said user ([0060]). 

Regarding claim 43, Liechtenstein discloses wherein said controller is configured in such a way that said dimming of pixels is a step function of a tilt of a head of said user ([0061]).

Regarding claim 44, Liechtenstein discloses further comprising a user location tracking circuit wherein said controller is configured in such a way that said dimming of pixels is a function of a location of said user ([0021] and [0063], 605).
Regarding claim 45, Liechtenstein discloses wherein said function is a step function ([0021] and [0063] applicant’s specification has no special definition of a “step function” so is broadly understood to be a part of a logic decision by the device).

Regarding claim 46, Liechtenstein discloses further comprising a user location tracking circuit (605) wherein said controller is configured in such a way that said projecting of a virtual image is a step function of a location of said user ([0063]).

Regarding claim 47, Liechtenstein discloses further comprising a camera (15080 and/or [0065]) for capturing image data and a processor ([0065]) where said processor ([0065] and 6295) is configured for detecting at least two anchor points ([0065]) in said image data and wherein said dimming of pixels is a function comprising said anchor points and wherein said anchor points are for anchoring said virtual image relative to the real world ([0094]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872